       CASE 0:19-cv-01074-WMW-SER Document 2 Filed 04/19/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA

 Prime Pork, LLC,                                              Court File No. _________

                   Petitioner,

 v.                                                             APPLICATION FOR
                                                               CONFIRMATION OF
 NBO3 Technologies,              LLC   and   H3              ARBITRATION AWARD
 Enterprises, LLC,

                   Respondents.



         Petitioner, Prime Pork, LLC (“Prime Pork”) seeks to confirm an arbitration award

of $1,915,120 against Respondents NBO3 Technologies, LLC and H3 Enterprises, LLC.

For its Application for Confirmation of Arbitration Award, Petitioner states and alleges as

follows:

                                       THE PARTIES

         1.        Prime Pork is a Minnesota LLC with its principal place of business in

Windom, Minnesota. Prime Pork’s sole member is Glen Taylor, a resident of the state of

Minnesota.

         2.        Respondent NBO3 Technologies, LLC (“NBO3”) is a Kansas LLC with its

principal place of business in Manhattan, Kansas. NBO3 has two members: (1) Todd

Hansen; and (2) H3 Enterprises, LLC (“H3”). Todd Hansen is a resident of the state of

Kansas. H3 is a Kansas LLC. It has two members: (1) Todd Hansen; and (2) his brother,

Shon Hansen. Shon Hansen is a resident of the state of Kansas.




4831-7338-6644.1
       CASE 0:19-cv-01074-WMW-SER Document 2 Filed 04/19/19 Page 2 of 3



                              JURISDICTION AND VENUE

         3.        This Court has power to hear this dispute pursuant to Section 9 of the Federal

Arbitration Act, 9 U.S.C. § 9. By incorporating the AAA Rules of Commercial Arbitration,

the parties contractually agreed that judgment may be entered in any court having

jurisdiction thereof. Moreover the arbitration was conducted in and the award was made

in Minneapolis, Minnesota.

         4.        The subject matter jurisdiction of this Court is based on 28 U.S.C. § 1332.

The amount in controversy, as defined by the Award, exclusive of costs and interest,

exceeds $75,000.         There is complete diversity in citizenship as between respective

Petitioner, a Minnesota LLC, and Respondents, two Kansas LLCs because their constituent

members are individuals from different states, Minnesota and Kansas.

         5.        Venue is proper in this district pursuant to 9 U.S.C. § 204 and 28 U.S.C.

§ 1391. Additionally, Respondents consented to venue in this district by contractually

agreeing that the Arbitration would be venued in this district.

         6.        On September 82, 2016, Petitioner and Respondents entered into a Joint

Marketing and Distribution Agreement that contains an arbitration clause in § 8.2. A true

and correct copy of the agreement is attached as Exhibit 1.

         7.        NBO3 commenced arbitration against Prime Pork in May 2018 arising out

of Prime Pork’s termination of NBO4 and H3 as its exclusive distributor.

         8.        The American Arbitration Association appointed Hon. Jeffrey J. Keyes (ret)

as Arbitrator. On April 12, 2019, Arbitrator Keyes issued an Award and Memorandum

(“Award”). A true and correct copy of the Award is attached as Exhibit 2.


4831-7338-6644.1
       CASE 0:19-cv-01074-WMW-SER Document 2 Filed 04/19/19 Page 3 of 3



         9.        Grounds for confirmation of the Award is more fully set forth in Prime Pork’s

accompanying Petition for Confirmation of Arbitration Award and Declaration of Alain

M. Baudry.

                                            KUTAK ROCK LLP
 Dated: April 19, 2019                      By: /s/Alain M. Baudry
                                               Alain M. Baudry (MN No. 0186685)
                                               Matthew R. Veenstra (MN No.
                                               0392517)
                                               60 South Sixth Street, Suite 3400
                                               Minneapolis, MN 55402
                                               Tel: (612) 334-5000
                                               Alain.baudry@kutakrock.com
                                               Matthew.veenstra@kutakrock.com

                                               Attorneys for Petitioner Prime Pork,
                                               LLC




4831-7338-6644.1
